     Case 1:18-cv-04023-ARR-RML Document 21 Filed 03/31/20 Page 1 of 3 PageID #: 76




                                         THE CITY OF NEW YORK
JAMES E. JOHNSON                       LAW DEPARTMENT                                        KATHLEEN D. REILLY
Corporation Counsel                           100 CHURCH STREET                           Assistant Corporation Counsel
                                              NEW YORK, NY 10007                                  Phone: (212) 356-2663
                                                                                                    Fax: (212) 356-3558
                                                                                           Email: kareilly@law.nyc.gov


                                                                   March 31, 2020

      BY ECF
      Honorable Robert M. Levy
      United States Magistrate Judge
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 10007

                      Re:    Devan Billups v. City of New York, et al.
                             18 CV 4023 (ARR) (RML)

      Your Honor:

                       I am an Assistant Corporation Counsel in the Office of James E. Johnson,
      Corporation Counsel of the City of New York, and the attorney for defendant City of New York
      in this matter. Defendant City writes respectfully to request a stay of the present civil proceeding
      in its entirety for ninety (90) days in light of the recent developments surrounding the COVID-19
      pandemic. Plaintiff’s counsel, Alan Levine, Esq., consents to a sixty (60) day stay without
      prejudice to renewal.

                      By way of background, plaintiff bring this action, pursuant to 42 U.S.C. § 1983,
      alleging that, on or about April 21, 2017, while he was in New York City Department of
      Correction (“DOC”) custody, he was subjected to violations of his Fourteenth Amendment
      rights, including, inter alia, deliberate indifference to medical needs, negligence, and negligent
      training and supervision. As plaintiff set forth in his complaint, he alleges that DOC correction
      officers failed to provide him medical attention. To date, the parties have worked to identify
      these purported defendants, but have not been able to do so.

                     As the Court is aware, the country is currently grappling with the COVID-19, or
      coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
      in a state of emergency because of the rapidly developing pandemic situation. On March 13,
      2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
      emergency as well. Three days later, on March 16, 2020, the United States District Court for the
      Eastern District of New York (“Eastern District”) issued Administrative Order 2020-06, which,
      inter alia, encouraged individual judges to conduct court proceedings by phone and video
Case 1:18-cv-04023-ARR-RML Document 21 Filed 03/31/20 Page 2 of 3 PageID #: 77




conferencing where practicable, and to “adjourn matters or deadlines, or stay litigation, where in-
person meetings, interviews, depositions, or travel would be necessary to prepare for any such
proceedings.” On March 17, 2020, the Eastern District issued Administrative Order 2020-08,
further limiting access to courthouses.
                On March 20, 2020, Governor Andrew Cuomo issued an executive order
mandating that all non-essential businesses in New York State close and that New York residents
stay inside their homes unless participating in an essential activity. To comply with Governor
Cuomo’s latest executive order, and in light of pronouncements from other governmental and
judicial officials, expert recommendations, and the further spread of COVID-19, the New York
City Law Department is requiring that the vast majority of its employees work from home.
                Working from home creates a number of challenges that directly impact litigation.
For example, although most communication may be exchanged through the use of ECF or email,
some correspondence, particularly correspondence pertaining to discovery, still requires the use
of regular mail. Defendant is not physically present to receive mail sent to the office, and
therefore is unable to reliably receive correspondence from plaintiff. Moreover, working from
home also complicates sending correspondence to plaintiff, and undermines efforts to keep
individuals at home and away from situations that could result in contracting the virus.
               Working from home also creates complications in regards to coordinating and
taking depositions. The logistical challenges of arranging for remote depositions are always
significant, and are further exacerbated by the added difficulty of having multiple parties join
remotely from multiple locations, as well as the added difficulty of managing parties’ different
technological capabilities. Preparing witnesses for depositions remotely is also logistically
challenging, particularly when it comes to the review of documents, many of which may not be
saved in formats that are easily shared via electronic means.

                Moreover, conducting a deposition remotely simply fails to be an adequate
substitute for an in-person deposition; courts in this Circuit have repeatedly recognized that “an
in-person deposition is also preferable in terms of ensuring the accuracy of the depositions and
interpretations” of testimony, Memory Film Prods. v. Makara, No. 05 Civ. 3735, 2007 U.S. Dist.
LEXIS 34110, at *10 (E.D.N.Y. May 9, 2007), and is not a solution when “testimony is being
preserved for trial,” as “it is important to have counsel present so that the examination most
closely approximates that which would occur in the courtroom.” In re Fosamax Prods. Liab.
Litig., 06 MD 1789 (JFK) (JCF), 2009 U.S. Dist. LEXIS 27209, at *30 (S.D.N.Y. Mar. 4, 2009)
(collecting cases); see also Gagasoules v. MBF Leasing LLC, 08 Civ. 2409 (ADS) (ARL), 2009
U.S. Dist. LEXIS 119001 (E.D.N.Y. Dec. 22, 2009) (finding remote deposition unfeasible given
“legitimate concern about viewing the plaintiffs’ demeanor”); Petaway v. Osden, 17 Civ. 0004
(VAB), 2018 U.S. Dist. LEXIS 36484, at *9 (D. Conn. Mar. 5, 2018) (remote deposition
insufficient where plaintiff’s credibility played essential role in the case”).

                As another example, working from home creates accessibility problems in regards
to documents and files. Although some documents can be easily accessed remotely by electronic
means, many documents cannot be so accessed, because of variables such as format or size. This
inaccessibility prevents defendants from having all the information necessary to, inter alia, fully
assess cases, respond to plaintiff’s demands, and otherwise conduct regular business.



                                              -2-
Case 1:18-cv-04023-ARR-RML Document 21 Filed 03/31/20 Page 3 of 3 PageID #: 78




               Finally, the agencies defendants must regularly communicate and coordinate with,
e.g., DOC, are facing these same communication and access challenges as they pursue
compliance with Governor Cuomo’s executive order and seek to protect the health and safety of
the individuals in their organizations. These challenges have already made the fulfillment of
document and information requests delayed or impracticable. Such delays and problems are
expected to continue until individuals are allowed to return to their offices. Moreover, prior to
the pandemic, plaintiff indicated his intent to depose several non-party witnesses in attempts to
identify the yet unknown defendant officers. These non-party witnesses, though, are healthcare
professionals and as such, it is impractical to anticipate their availability for depositions with the
current outbreak.
               For the reasons set forth above, this Office respectfully requests that the Court
grant a stay of the instant litigation for ninety (90) days in light of the developing situation
surrounding COVID-19. This will give this Office the time and opportunity needed to adjust to
these new circumstances.
               Defendant thanks the Court for its consideration of this request.

                                                              Respectfully submitted,
                                                              Kathleen D. Reilly
                                                              Kathleen D. Reilly
                                                              Assistant Corporation Counsel
                                                              Special Federal Litigation Division
cc:    BY ECF
       Alan D. Levine, Esq., Attorney for Plaintiff




                                                -3-
